DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Restriction/Claims
Applicant’s response filed on 2/10/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 11/10/2021 are hereby withdrawn. 
All previous rejections are withdrawn in light of applicant canceling claims 15-18. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 15-18 have been canceled. Claims 19-22 have been newly added. Claims 19-22 are pending and are examined in the present Office Action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application, RU2018131844 and PCT application PCT/RU2019/000575 filed on 9/5/2018 and 8/14/2019, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 9/5/2018.




Expungement of Papers
Applicant may submit a petition under 37 CFR 1.50(b) to expunge the Specification from 6/14/2021. Petitions to expunge information not submitted pursuant to MPEP 724.02 or as part of an Information Disclosure Statement (IDS) are decided by the Office of Petitions. The criteria for a petition for expungement of papers are set forth in 37 CFR 1.50 and MPEP 724.02.

Objections
The following claims are objected to because of the following informalities: 
Claim 22 is objected to for not italicizing Escherichia coli as Escherichia coli. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 2/10/2022.
Claim 21 describes a gene therapy DNA vector or method for the treatment of diseases “associated” with the acceleration of wound healing. Applicant’s use of the term “associated” could convey multiple conflicting meanings to one of ordinary in the art. For example, “associated” could indicate that all features listed (tissue fibrosis, scar formation, damage to connective tissue, ect.) are required to be present in the disease state. Alternatively, it could indicate that only one to a very minor extent is required in the disease state since this this term is considered subjective. As a result of this indefinite term, one of ordinary skill in the art would not understand what disease is to be treated with the claimed gene therapy vector.  Furthermore, it is noted that the examiner is unable to find any special definition for the term “associated” in applicant’s specification. If applicant disagrees, applicant may point to a specific reference in the specification where this term is defined. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23 of Application No: 17/272,730 (Notice of Allowance sent 2/7/2022) in view of Liu et al. "Expression and possible mechanism of c‐ski, a novel tissue repair‐related gene during normal and radiation‐impaired wound healing." Wound repair and regeneration 14.2 (2006): 162-171 (hereinafter Liu, reference of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a gene therapy DNA vector based on a gene therapy DNA vector VTvaf17 carrying a therapeutic gene selected from a group of genes COL1A1, COL1A2, BMP2 and BMP7 genes for treatment of diseases associated with disorders of ontogenesis, formation and regeneration of bone and cartilage tissues. The patented claims are also drawn to a method of production and method of use of the aforementioned VTvaf17 vector carrying a therapeutic gene. The patented claims further describe an E. coli strain SCS110-AF/ VTvaf17 obtained via electroporation of competent cells with the gene therapy vector for its production allowing for antibiotic-free selection. The patented claims do not describe carrying SKI as the therapeutic gene as recited in the instant claims.     
Liu describes the expression and possible mechanisms of c-ski (same gene as SKI as recited in the instant claims). Liu states that c-ski is a regulatory factor for fibroblast proliferation and an important co-repressor of Smad3 (Liu, abstract). Liu established animal models of normal and radiation-impaired would healing and used immunohistochemistry, in situ hybridization and reverse transcriptional-polymerase chain reaction to determine that c-ski was expressed after wounding and reached its peak on day 9 and then significantly decreased (Liu, Discussion para 1). Thus, Liu established c-ski as an important regulatory factor implicated in would healing and tissue repair. 
It would have been prima facie obvious to one of ordinary skill in the art to transduce c-ski as reported by Liu using the gene therapy DNA vector VTvaf17 as reported by the patented claims to promote tissue repair. It would have been a matter of simply substituting one known gene for another (for example: COL1A1 for SKI). One would have been motivated to transduce c-ski since Liu demonstrated its important regulatory role in would healing and tissue repair. Thus, one of ordinary skill would look to transduce c-ski as a means to promote tissue repair. One would have a reasonable expectation of success given that the simple substitution of one gene for another in viral vector systems is routine in the art following standard molecular biology principles. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention to have been prima facie obvious to at the time the invention was made. Therefore, the patented claims embrace the instant claims in view of the disclosure of Liu.   

Claims 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of US patent number 11,149,279 (Application No: 16/636,713) in view of Liu (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a gene therapy DNA vector VTvaf17 comprising SEQ ID NO: 1 as well as an E. coli strain SCS110-AF for the production of the aforementioned gene therapy vector. The patented claims do not describe carrying SKI as the therapeutic gene as recited in the instant claims.   
Liu describes the expression and possible mechanisms of c-ski (same gene as SKI as recited in the instant claims). Liu states that c-ski is a regulatory factor for fibroblast proliferation and an important co-repressor of Smad3 (Liu, abstract). Liu established animal models of normal and radiation-impaired would healing and used immunohistochemistry, in situ hybridization and reverse transcriptional-polymerase chain reaction to determine that c-ski was expressed after wounding and reached its peak on day 9 and then significantly decreased (Liu, Discussion para 1). Thus, Liu established c-ski as an important regulatory factor implicated in would healing and tissue repair. 
It would have been prima facie obvious to one of ordinary skill in the art to transduce c-ski as reported by Liu using the gene therapy DNA vector VTvaf17 as reported by the patented claims to promote tissue repair. It would have been a matter of simply substituting one known therapeutic gene for another in the gene therapy vector system. One would have been motivated to transduce c-ski since Liu demonstrated its important regulatory role in would healing and tissue repair. Thus, one of ordinary skill would look to transduce c-ski as a means to promote tissue repair. One would have a reasonable expectation of success given that the simple substitution of one gene for another in viral vector systems is routine in the art following standard molecular biology principles. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention to have been prima facie obvious to at the time the invention was made. Therefore, the patented claims embrace the instant claims in view of the disclosure of Liu.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633